DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 2/16/2022, and 3/15/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luebke et al. (US 2015/0311752).
Luebke discloses:
In regard to claim 2:
A power supply system (Figs. 1-6) provided with a plurality of power systems (Figs. 1-6 Items 4-1 through 4-5): comprising a power output section provided in each of the power systems (Fig. 2 Items 4 & 6), that outputs electric power (Figs. 1-6 i.e. power output to load): an electrical load provided in each of the power systems (Figs. 1  2 Items 8, 8-1, - 8-5), operating from electric power supplied by the power output section (Figs 1-6 Items 6, & 6-1 through 6-5): main paths for connecting the respective power output section of adjacent ones of the power systems (Figs 1-6 Items 10, 7, & 12-1 through 12-5): an inter-system switch (Figs 1-6 Items 10, 14A, and 14B) provided in the main paths (Figs 1-6 Items 10, 14A, and 14B)- which is turned on to establish a conducting state between the adjacent power systems and which is turned off to establish a disconnected state between the adjacent power systems (Figs 1-6 Items 10, 14A, and 14B & Par. [0031]): an intra-system switch provided in each of the power systems (Figs 1-6 Items 6, 10, 14C, and 14D & Par. [0031]), disposed in a part of a main path (Figs 1-6 Items 6, 10, 14C, and 14D & Par. [0031]) that is closer to the power output section of the power system than is the inter-system switch (Figs 1-6 Items 6, 10, 14C, and 14D & Par. [0031] i.e. closer to load 8 than 14A and 14B), which is turned on to establish a conducting state between the power output Section and the electrical load (Figs 1-6 Items 6, 10, 14C,14D  and Item 8), and is turned off to establish a disconnected state between the power output section and the electrical load (Figs 1-6 Items 6, 10, 14C, and 14D & Par. [0031]): a detector provided in each of the power systems (Figs. 1-6 Items 22, IAB, and sensed current), for detecting an output current from the power output section (Figs. 1-6 Items 22, IAB, and sensed current): a current judgement section for judging when the output current detected by the detector has increased above a threshold value of current (Figs. 1-6 Items 24,  22, IAB, and sensed current & Par. [0028]); and an inter-system operating section that turns off the inter-system switch, for establishing a disconnected state between adjacent ones of the plurality of power systems, in response to the Current judgement section judging that the output current detected by the detector in at least one of the power systems exceeds the threshold value of current (Figs. 1-6 & Pars. [0028-0031]), wherein the main paths of the power systems are connected in the form of a ring via the inter-system Switches (Figs. 1-6 Items 12-1 through 12-5 & Par. [0023] i.e. ring).

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially 
a switch group specifying section for specifying a switch group consisting of switches that are among the inter-system switches and intra-system switches, that are targets of detection by the direction detection section, are adjacent to one another in the main paths, and have directions of current flow which are opposite one another in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See Attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
12/12/2022